FILED
                            NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT S. CROWLEY,                               No. 15-35204

               Plaintiff - Appellant,            D.C. No. 3:13-cv-00106-TMB

 v.
                                                 MEMORANDUM*
MICHAEL BOOTHE, Dr.; LAURA
BROOKS, MS, LPA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Timothy M. Burgess, Chief Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Alaska state prisoner Robert S. Crowley appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious dental needs. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal on the basis of res judicata. Stewart v.

U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We affirm.

      The district court properly dismissed Crowley’s action as barred by the

doctrine of res judicata because Crowley alleged nearly identical claims against

defendants, or their privies, in a prior federal action in which there was a final

judgment on the merits. See id. (elements of res judicata); United States v.

Schimmels (In re Schimmels), 127 F.3d 875, 881 (9th Cir. 1997) (privity for

purposes of the doctrine of res judicata is a “legal conclusion designating a person

so identified in interest with a party to former litigation that he represents precisely

the same right in respect to the subject matter involved” (citation and internal

quotation marks omitted)); see also Fed. R. Civ. P. 41(b) (dismissal for failure to

prosecute or comply with a court order “operates as an adjudication on the

merits”).

      Contrary to Crowley’s contention, the district court did not abuse its

discretion in granting defendants leave to file a motion to dismiss after the deadline

for dispositive motions had passed because defendants demonstrated good cause.

See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607, 609 (9th Cir. 1992)

(setting forth standard of review and “good cause” requirement to modify a

scheduling order).


                                            2                                      15-35204
      Appellees’ “Motion to Strike Appellant’s Request for Status Update

Hearing,” filed on January 25, 2016, is denied.

      AFFIRMED.




                                         3                                 15-35204